Exhibit To Our Stockholders, Customers & Employees Mueller emerged from our nation’s longest and deepest recession since World War II in excellent financial condition and fully capable of vibrantly competing in the markets we serve. We ended 2009 with over $345 million in cash, and an untapped credit facility of $200 million.We remained profitable in 2009 and generated $77 million of cash flow from operations. 2009 Results and Financial Position Despite a 40 percent drop in net sales, Mueller posted operating income of $62.0 million in 2009 (prior to a non-cash impairment charge of $29.8 million, see below).Net income was $4.7 million on net sales of $1.5 billion which compares with net income of $80.8 million on net sales of $2.6 billion for 2008.Of the $1.0 billion decrease in net sales, approximately $575 million was attributable to lower unit volumes. At year end, several of our business units were subject to goodwill impairment reviews.As a result, we recorded noncash impairment charges totaling $29.8 million in 2009, of which $19.5 million pertains to the Plumbing & Refrigeration segment and $10.3 million pertains to the OEM segment. Our financial leverage was modest with a debt to total capitalization ratio of less than 20 percent at year end.If we repaid all outstanding indebtedness, we would still have in excess of $150 million in cash. Our current ratio was 4.4 to 1 and our working capital totaled $625.5 million.Stockholders’ equity was $713.2 million which equates to a book value per share of $18.94. Operations Review Demand and consequently unit shipments in our core product lines of copper tube, fittings and brass rod were significantly lower than last year.Our focus on centralizing, consolidating, and streamlining our operations allowed us to reduce our cost structure and adapt to market conditions. Our brass rod results were solid due to our preemptive cost reduction efforts, coupled with providing our customers the best service ever.We also successfully launched our new no lead alloy product and anticipate continued growth in demand. In July, a fire broke out at our copper tube mill in Fulton, Mississippi, and damaged a portion of our manufacturing operations.Fortunately, we were able to continue to service our customers by shifting work to other equipment and locations. In our copper fittings business, we commenced investment in a new manufacturing platform.This investment will enable us to improve productivity, quality and service reliability. We expect the majority of this investment and work to be completed during 2010.We also launched a new proprietary copper joining technology.This new and unique joining system, StreamTECH®, was developed in conjunction with 3M Company over the past three years.We have received national listings and the product has been introduced to selected markets, and has achieved growing acceptance.We are optimistic that StreamTECH® will carve out a significant place in the copper fittings marketplace as the need for flameless joining technology continues to expand. In our plastic fittings business, we have combined much of our production capacity for DWV plastic fittings in Wynne, Arkansas, adjacent to our master distribution center.This will reduce overhead and distribution costs which are key factors in the overall delivered cost of plastic fittings. Our global products businesses, both in the U.S. and in the U.K., achieved superior results in 2009, despite difficult trading conditions.In fact, our U.S. global products business posted its best year ever. 1 We have initiated an analysis of our tube and rod production facilities to determine the best locations to invest in for the future.We expect to commence investment programs during 2010 with the objective of minimizing labor cost, maximizing yield, and assuring outstanding quality.As with all of our core products, our focus is to remain a low-cost, full-line manufacturer. The U.S.
